DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson (UK Patent Application No. GB 2515842 A).
Davidson discloses an air treatment unit comprising: 
A frame (Figure 2); 
A source of UV light (28), the frame configured to define a primary treatment volume with an axis (22/24), the frame further comprising an air guidance assembly (page 20, line 1 to page 22, line 14; page 24, lines 10-25), the air treatment unit configured so that air within the primary treatment volume (22/24) is guided by the frame to move radially outwardly from the primary treatment volume (22/24) through a dispersion angle (Figures 5 and 14); 
Air within the primary treatment volume (22/24) exposed to UV light rays from the UV light source (28) so that air that moves radially outwardly from the primary treatment volume is disinfected (page 15, line 30 to page 17, line 17); 
The air treatment unit changeable between: a) a first state wherein a predetermined part of a volume of space (24) within which the air treatment unit resides is strategically blocked from direct exposure to UV light rays generated by the UV light source when filters (30) are in place; and b) a second state wherein at least a portion of the predetermined part of the volume of space (24) is directly exposed to UV light rays from the UV light source (28) when the filters (30) are removed from the air treatment unit.

Concerning claim 2, Davidson also discloses that the dispersion angle is at least 90° (Figures 5 & 14).

With respect to claim 3, Davidson further discloses that the air treatment unit (Figure 1) has a top (at numeral 12) and a bottom (at numeral 27) spaced axially from the top (Figure 1), and with the air treatment unit (Figure 1) in the first state when the filters (30) are in place, at least a portion of the predetermined part of the volume (24) is directly below the air treatment unit as shown in Figure 1.

Regarding claim 4, Davidson continues to disclose that the frame (Figure 1B) has a wall (15) with at least one opening (16) at guide vane (48a) with a first effective area through which UV light rays from the source of UV light are directed with the treatment unit in the second state when the filters (30) are removed (page 15, line 30 to page 17, line 17; page 21, line 9 to page 22, line 20).  

Concerning claim 5, the reference further discloses that the treatment unit (Figure 1B) in the first state with the filters (30) in place, the at least one opening (16) has an effective area less than the first area due to the guide vane (48a) not receiving as much airflow pressure and thus being in more of a closed position (page 21, line 17 to page 22, line 20).

With respect to claim 6, Davidson also discloses that the wall (15) is a bottom wall (Figure 1B) and with the treatment unit in the first state, the at least one opening (16) is substantially fully blocked by guide vane (48a) and filter (30).

Regarding claims 7 and 9, Davidson continues to disclose that the unit further includes an air moving assembly which induces movement of air radially outwardly from the primary treatment volume, and wherein the air moving assembly is maintained on the frame (page 20, lines 1-15; page 24, lines 10-26) as shown in Figures 1B & 1C.

Concerning claim 8, Davidson further discloses that the unit includes an air moving assembly which induces movement of air from within a space in which the air treatment unit resides into the primary treatment volume (page 20, lines 1-15; page 24, lines 10-26) as shown in Figures 1 & 5.

With respect to claim 10, the reference also discloses that the air guidance assembly guides air within the primary treatment volume (22/24) in movement radially outwardly from the primary treatment volume (page 20, line 1 to page 22, line 14; page 24, lines 10-25).

Regarding claim 11, Davidson also discloses that the air guidance assembly is configured to define at least one elongate opening shown between slats (132) through which air within the primary treatment volume (22/24) is communicated in moving radially outwardly from the treatment volume (page 28, lines 1-30; Figures 12 & 14).
Concerning claims 12 and 13, the reference further discloses that the air guidance assembly comprises a plurality of spaced slats (132) and the at least one elongate opening comprises a louver volume between at least first and second of the spaced slats as shown in Figure 12; and wherein the first and second spaced slats are in radially overlapping relationship (Figure 12; page 28, lines 1-30).

With respect to claim 14, Davidson continues to disclose that the air treatment unit is configured to create multiple zones in which air is treated differently by UV light rays from the UV light source (128), wherein the multiple zones comprise: a) a first zone in the primary treatment volume below downstream of slats (132); and b) a second zone directly between slats (132) in the louver volume as shown in Figure 11A.

Regarding claim 15, Davidson also discloses that the UV light source comprises a UV lamp (28) residing within the primary treatment volume (22/24) as shown in Figures 1 & 1C (page 15, line 4).

Concerning claim 16, Davidson further discloses that the multiple zones further comprise a third zone at filter (130) that is radially outside of the first and second slats (128) as shown in Figure 14.

With respect to claim 19, the treatment unit of Davidson must necessarily comprise at least one blocking part to hold the filters (30) in place that is repositionable to change the treatment unit between the first state when the filter (30) is present and the second state when the filter is not present (Figure 1).  As such, claim 19 is anticipated by Davidson as well.

Concerning claim 20, Davidson also discloses that the treatment unit has a timer that can be operated to cause the treatment unit to be maintained in the on state (page 23, lines 12-30).

Regarding claim 21, Davidson further discloses that the treatment unit has an on state and an off state and further comprises a disabling feature that causes the treatment unit to be changed from the on state into the off state (page 23, lines 12-30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson (UK Patent Application No. GB 2515842 A).

Davidson is relied upon as set forth above.  While Davidson continues to disclose that the first and second slats (132) reside in first and second planes that are substantially orthogonal to the axis of the primary treatment volume (Figures 11A and 14), the reference does not appear to disclose that the first and second slats (132) are substantial flat.  Nonetheless, In Gardner v. TEC Systems, Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Accordingly, the claimed dimensions and shapes of the slats being flat are considered to be not patentably distinct from the disclosed Davidson air treatment unit (See MPEP 2144.04).  As such, claim 17 is unpatentable over Davidson.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson (UK Patent Application No. GB 2515842 A) in view of Pillai et al. (U.S. Publication No. 2014/0067130).
Davidson is relied upon as set forth above, wherein the reference discloses that the unit is cause to change from an off state to an on state (page 22, line 20 to page 24, line 25).  Davidson does not appear to disclose that the unit comprises a delayed start timer which can cause the treatment unit to change from the off state to the on state.  Pillai discloses an air treatment unit (200) with a UV light source (268) located therein to disinfect the air in an environment (Figure 2; paragraphs 125 and 126).  The reference continues to disclose that the unit includes a delayed start timer which can cause the treatment unit to change from the off state to the on state in order to ensure the environment is vacant before beginning the disinfecting process (paragraph 165).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the air treatment unit of Davidson with a delayed start timer which can cause the treatment unit to change from the off state to the on state in order to ensure the environment is vacant before beginning the disinfecting process as exemplified by Pillai.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (UK Patent Application No. GB 2515842 A) in view of Trapani (U.S. Publication No. 2015/0086420).
Davidson is relied upon as set forth above, wherein the reference continues to disclose that the unit is in combination with a structure having a space within which the treatment unit is operatively placed (page 6, line 25 to page 7, line 31).  Davidson does not appear to disclose that the unit further comprises a motion sensor, and the predetermined triggering event is movement of an object in the vicinity of the motion sensor; or that the structure has an entry door to the space within which the treatment unit is operatively placed and movable between open and closed positions, the treatment unit comprising a disabling switch, and the predetermined triggering event is movement of the entry door from the closed position into the open position, whereupon the disabling switch causes the unit to be changed from the on state into the off state.  Trapani discloses an air treatment unit with a frame and a UV light source located therein for purifying air within a structure (abstract; Figure 1a).  The reference continues to disclose that the unit further comprises a motion sensor, and movement of an object in the vicinity of the motion sensor causes the unit to be changed from an on state to an off state (paragraph 99 and 188); and that the structure has an entry door to the space within which the treatment unit is operatively placed and movable between open and closed positions, the treatment unit comprising a door sensor with a disabling switch, and movement of the entry door from the closed position into the open position causes the unit to be changed from the on state into the off state by the disabling switch (paragraphs 99, 188).  Trapani discloses that the motion sensors and the door sensor with a disabling switch is provided in order to prevent the unit from operating when a person is within a close vicinity of said unit (paragraph 188).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the unit of Davidson with a motion sensor, wherein movement of an object in the vicinity of t motion sensor causes the unit to be changed from an on state to an off state; and a door sensor with a disabling switch, wherein movement of the entry door from the closed position into the open position causes the unit to be changed from the on state into the off state by the disabling switch in order to prevent the unit from operating when a person is within a close vicinity of said unit as exemplified by Trapani.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,753,626 (herein referred to as ‘626) in view of Davidson (UK Patent Application No. GB 2515842 A). 
More specifically, all of the limitations of claims 1-23 in the instant application are met by claims 1-18 of ‘626 except for the limitations of the air treatment unit being changeable between: a) a first state wherein a predetermined part of a volume of space within which the air treatment unit resides is strategically blocked from direct exposure to UV light rays generated by the UV light source; and b) a second state wherein at least a portion of the predetermined part of the volume of space is directly exposed to UV light rays from the UV light source.  Nonetheless, Davidson discloses an analogous air treatment unit as noted above, wherein the air treatment unit is changeable between: a) a first state wherein a predetermined part of a volume of space (24) within which the air treatment unit resides is strategically blocked from direct exposure to UV light rays generated by the UV light source when filters (30) are in place; and b) a second state wherein at least a portion of the predetermined part of the volume of space (24) is directly exposed to UV light rays from the UV light source (28) when the filters (30) are removed from the air treatment unit.  This would allow said unit of Davidson to operate both with and without the downstream filter.  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to allow the air treatment unit of ‘626 to be changeable between: a) a first state wherein a predetermined part of a volume of space within which the air treatment unit resides is strategically blocked from direct exposure to UV light rays generated by the UV light source; and b) a second state wherein at least a portion of the predetermined part of the volume of space is directly exposed to UV light rays from the UV light source in order to allow said unit to operate both with and without the downstream filter as exemplified by Davidson.  As such, the obviousness type double patenting rejection exists.

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of copending Application No. 16/854,128 (herein referred to as the reference application) in view of Davidson (UK Patent Application No. GB 2515842 A). 
More specifically, all of the limitations of claims 1-23 in the instant application are met by claims 1-52 of the reference application except for the limitations of the air treatment unit being changeable between: a) a first state wherein a predetermined part of a volume of space within which the air treatment unit resides is strategically blocked from direct exposure to UV light rays generated by the UV light source; and b) a second state wherein at least a portion of the predetermined part of the volume of space is directly exposed to UV light rays from the UV light source.  Nonetheless, Davidson discloses an analogous air treatment unit as noted above, wherein the air treatment unit is changeable between: a) a first state wherein a predetermined part of a volume of space (24) within which the air treatment unit resides is strategically blocked from direct exposure to UV light rays generated by the UV light source when filters (30) are in place; and b) a second state wherein at least a portion of the predetermined part of the volume of space (24) is directly exposed to UV light rays from the UV light source (28) when the filters (30) are removed from the air treatment unit.  This would allow said unit of Davidson to operate both with and without the downstream filter.  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to allow the air treatment unit of the reference application to be changeable between: a) a first state wherein a predetermined part of a volume of space within which the air treatment unit resides is strategically blocked from direct exposure to UV light rays generated by the UV light source; and b) a second state wherein at least a portion of the predetermined part of the volume of space is directly exposed to UV light rays from the UV light source in order to allow said unit to operate both with and without the downstream filter as exemplified by Davidson.  As such, the obviousness type double patenting rejection exists.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  First et al. (U.S. Publication No. 2009/0117000) discloses an air treatment unit with a frame, and a source of UV light; wherein the air treatment unit is configured such that air within said unit is guided by the frame to move radially outwardly through a dispersion angle (abstract; Figures 1-9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/           Primary Examiner, Art Unit 1799